Citation Nr: 1526437	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  05-03 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to eligibility for Survivors' and Dependents' Educational Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to January 1946.  The Veteran died in October 2003; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2006, a decision review officer (DRO) hearing was held; a transcript of the hearing is associated with the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran died in October 2003.

2.  The Veteran's death certificate lists the immediate cause of death as non-Hodgins lymphoma due to or as a consequence of metastatic cancer of the abdomen.

3.  At the time of his death, service connection was in effect for mild degenerative changes, great toes, bilateral and flatfeet, symptomatic, moderate, each rated 10 percent disabling.

4.  The competent and probative evidence of record preponderates against a finding that the Veteran died from a disease or injury incurred in or aggravated by military service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.312 (2014).

2.  Criteria for entitlement to a dependent's educational assistance allowance, under Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3500, 3501(a)(1), 5107 (West 2014); 38 C.F.R. § 21.3021(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Cause of Death Claim

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2014). 

A death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that the disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal, or primary, cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In addition, for certain chronic diseases, such as a malignant tumor, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Initially, the Board would like to express that it is sympathetic toward the appellant's claim and is deeply appreciative of the Veteran's service.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is therefore without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Veteran passed away in October 2003.  His death certificate lists the immediate cause of death as non-Hodgkin's lymphoma due to (or as a consequence of) metastatic cancer of the abdomen.  The death certificate noted that the Veteran was a retired coal miner.

At the time of his death, the Veteran was service connected for mild degenerative changes, great toes, bilateral and bilateral flatfeet, each rated 10 percent disabling.

Neither the appellant nor the record raises the possibility that the Veteran's bilateral foot disabilities caused his death and there is no evidence that these conditions caused his death.  

Rather, the appellant's main contention is that the Veteran's death from non-Hodgkin's lymphoma is due to asbestos which is related to his service.  In a February 2005 substantive appeal, the appellant contended that his death was a direct result of the asbestos exposure during service.  She stated that he suffered from lung and colon/stomach cancer which was caused by asbestos exposure.  While she also stated that "there was cancer in his service-connected disability" there Veteran was not service-connected for cancer or any respiratory disability at the time of his death.

In July 2006, the appellant, through her representative, contended that prolonged exposure to asbestos during three years of service was a contributory factor in his death.

This exposure would have been over one-half century ago. 

In a November 2008 statement, the appellant further contended that the Veteran inhaled asbestos fibers during his service and that his cause of death is due to asbestos exposure resulting in lung/colon/stomach cancer.  She contends that the October 2003 autopsy report which reflects diagnosis of "iron stained sections positive for ferruginous bodies (asbestos bodies) consistent with asbestos exposure" further supports her claim.

The VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims. M21-1, Part IV.ii.1.H.32, ii.1.H.29 and ii.2.C.9 (February 4, 2015).  However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals.  38 C.F.R. §§ 3.307, 3.309 (2014).  Rather, service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

In this case, VA has acknowledged the Veteran's service as a seaman and possible in-service exposure to asbestos (see, January 2005 Statement of the Case) and the Board is willing to concede that the Veteran was exposed to some asbestos while serving in the Navy.  However, after reviewing the evidence of record, the Board determines that service connection for the cause of the Veteran's death is still not warranted.

In this regard, the Veteran's service treatment records are void of findings, complaints, symptoms or a diagnosis of any respiratory disorder, including asbestosis or asbestos exposure. 

Post-service treatment records include a June 1947 VA hospital admission report which indicates treatment for a complaint of left foot swelling.  At that time, a chest X-ray was performed which yielded negative results.

Private hospital records include an August 2002 report which indicates findings consistent with malignant B-cell lymphoma.  A July 2003 chest CT scan noted a history of chest pain and lymphoma.  A September 2003 discharge summary shows discharge diagnoses of acute aspiration pneumonia; moderate severe dehydration, hypotension secondary to the aforementioned diagnoses; non-Hodgkin's lymphoma, diffuse metastatic disease; hyperbilirubinemia secondary to metastatic disease to the biliary and hepatic system; chronic obstructive pulmonary disease; essential hypertension; chronic renal insufficiency with exacerbation; prerenal azotemia, and urinary incontinence.  At that time, his prognosis was poor.  

The October 2003 autopsy report lists 11 diagnoses related to the pulmonary system.  Notably, these diagnoses included "iron stained sections positive for ferruginous bodies (asbestos bodies), consistent with asbestos exposure" and "simple pneumoconiosis, minimal requirements met for diagnosis, as established by the U.S. Department of Labor's Black Lung Program Guidelines."

In August 2006, a VA examiner reviewed the Veteran's claims file and opined that his death was not materially contributed to by his exposure to asbestos in the service.  Rather, he opined that his cause of death was secondary to complications of non-Hodgkin's lymphoma, diffuse metastatic disease, and cancer.  He explained that his metastatic disease was unresponsive to available therapies and was not related to in-service asbestos exposure.

Based on the evidence of record, service connection for the cause of the Veteran's death is not warranted. 

None of the evidence of record supports a finding that asbestos exposure during service caused the Veteran's death.  While we may never know what caused the Veteran's fatal cancer, it cannot be said that it is a least as likely as not that this problem was caused by service.  There is significant evidence against this claim, including, but not limited to, the service and post-service treatment records and August 2006 VA examiner's opinion.  As such, the evidence is against a finding (it is less likely than not) that the Veteran's non-Hodgins's lymphoma and any cancer of the lung, colon and stomach, was caused by asbestos exposure in service.  

As a lay person the appellant is competent to report what comes to them through their sense, such as observing the Veteran's respiratory symptoms and complaints.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, her lay statements have been reviewed and considered.  However, the appellant does not have the medical training and expertise required to provide a complex medical opinion as to the primary and any contributing causes of the Veteran's death.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In sum, the record does not contain probative medical evidence sufficient to establish a medical nexus between the Veteran's non-Hodgkin's lymphoma (and any other cancers) and his period of active service, to include exposure to asbestos.  Coupled with the lack of an in-service diagnosis, the lack of a diagnosis within the first post-service year or evidence of continuity of symptomatology from service discharge, the probative evidence of record does not show that non-Hodgkin's lymphoma was incurred in or aggravated by service, to include as the result of asbestos exposure.  Accordingly, while the Board is very sympathetic to the appellant's situation, service connection for cause of the Veteran's death must be denied.

In conclusion, the Board finds that the preponderance of the evidence is against service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5107(b).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

II. Dependents' Educational Assistance Claim

The appellant is also claiming entitlement to dependents' educational benefits under Chapter 35, Title 38, United States Code.

For payment of basic educational assistance under 38 U.S.C. Chapter 35 to be warranted, the Veteran must have died from a service-connected disability or have died while having a disability evaluated as total and permanent in nature resulting from a service-connected disability.  See 38 U.S.C.A. § 3501 (West 2014); 38 C.F.R. § 21.3021 (2014).

As noted above, the Veteran was service-connected for mild degenerative changes, great toes, bilateral and bilateral flatfeet, each rated 10 percent disabling.  Service connection for the cause of the Veteran's death has been denied.  Furthermore, the Veteran was not evaluated as permanently and totally disabled due to his service-connected disabilities.  Thus, the appellant does not meet the basic requirements for educational assistance under the provisions of Chapter 35.  Accordingly, the Board finds that the appellant has not met the conditions for eligibility for survivors' and dependents' educational assistance under Title 38, Chapter 35, of the United States Code, and there is no legal entitlement to the benefit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appeal in this regard must therefore be denied as a matter of law.



Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in January 2004.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for dependency and indemnity compensation (DIC) benefits based on service connection for the cause of a veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In this case, the VCAA notification did not specifically address the Veteran's service-connected disabilities, per Hupp.

The Board notes that the RO did not expressly inform the Appellant prior to the initial rating decision that the decedent was service connected for bilateral foot disabilities at the time of his death.  However, the basis of the Appellant's claim is that the Veteran's non service-connected respiratory disorder caused his death.  This is the only plausible theory of entitlement raised by the evidence of record and because the Appellant has made this specific contention, she had actual knowledge of what she had to show to establish entitlement.  As such, any error in complying with Hupp was harmless error under the facts of this case and no useful purpose would be served by delaying appellate review for issuance of further VCAA notice to comply with Hupp.  See Soyini v. Derwinski, 1  Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

With respect to the appellant's claim for DIC pursuant to the provisions of 38 U.S.C.A. § 1318 and Chapter 35 DEA benefits, the Board has determined that there is no legal entitlement to these specific claimed benefits as a matter of law.  The notice provisions and duty to assist provisions are not applicable to a claim, where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 5-2004.  These matters involve an inquiry based upon the evidence of record prior to the Veteran's death and not based upon the development of new evidence.  As there is no dispute as to these pertinent underlying facts of this case, and as the Board has denied these claims as a matter of law, the notice and duty to assist provisions are inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001).

With regard to the appellant's claim for the cause of the Veteran's death, the appellant testified at a hearing before a Decision Review Officer (DRO) in July 2006.  A hearing officer who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, during the hearing, the appellant was assisted by a representative, and both the representative and the DRO asked relevant questions regarding the nature of the Veteran's death and illnesses prior to death, the relationship of any disabilities that resulted in death to the Veteran's period of service, the Veteran's health problems in his years since service, and the existence of any medical treatment records that might help to substantiate the appellant's claim in order to determine if there was some basis to grant this claim.  

Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, available post-service treatment records, and lay statements from the appellant have been obtained.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, a relevant a VA opinion was obtained in August 2006.  The Board finds that the opinion shows that the examiner considered the evidence of record and the reported history of the Veteran, and explained the rationale for the opinion offered.  Hence, the Board finds that the VA medical opinion obtained in this case is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation under 38 U.S.C. 1318 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


